      Case 2:20-cv-03083-BWA-DPC Document 14 Filed 05/10/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

CARLOS RODRIGUEZ                                                 CIVIL ACTION

VERSUS                                                           NO. 20-3083

JERRY GOODWIN, WARDEN                                            SECTION M (2)


                                         ORDER

       The Court, having considered the complaint, the record, the applicable law, the

magistrate judge’s Report & Recommendation (“R&R”),1 and the petitioner’s objections

to the R&R,2 hereby overrules the petitioner’s objections, approves the R&R, and adopts

it as the Court’s opinion in this matter. In his objections, the petitioner reiterates the same

arguments presented to the magistrate judge, which the magistrate judge thoroughly and

correctly analyzed in the R&R. Therefore,

       IT IS ORDERED that the petition of Carlos Rodriguez for issuance of a writ of

habeas corpus under 28 U.S.C. § 2254 be DENIED and DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 10th day of May, 2021.




                                                   _______________________________
                                                   BARRY W. ASHE
                                                   UNITED STATES DISTRICT JUDGE




       1
           R. Doc. 12.
       2
           R. Doc. 13.
